NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DAVID MICHAEL KERSEY,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4933
                                             )
PATRICIA LYNN OSBORN,                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 30, 2019

Appeal from the Circuit Court for Pinellas
County; Kathleen T. Kessinger, Judge.

Frank W. McDermott and Arthur M. Miksis
of McDermott Law Firm, P.A., Saint
Petersburg, for Appellant.

No appearance for Appellee.




PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., concur.